1424 JOURNAL OFFICIEL DE LA REPUBLIQUE TUNISIENNE-14-18-21 Septembre 1973

Points Latitude | Longitude
et —— —— .
9 38-035. Î 10°52°7

10 ; 370474 111073

1 37412 ! 13190

12 37°245 119420

13 | 370224 11455

14 | 37°20°6 | 11°4872

15 376142 119527

16 37°08"4 11°56"8

17 37038 | 12°00'9

18 Première intersection entre la ligne médiane et
la ligne enveloppe de 13 milles de Pantelleria
{point auxiliaire)

18A 369555 { 12°06'5

19 Deuxième intersection entre la ligne médiane et
la ligne enveloppe de 13 milles de Pantelleria

20 36350 12212

21 36°23°0 12°29°4

22 36°21°7 12°30°2

23 36°152 129324

24 36°08°7 | 129381

25 Première intersection entre la ligne médiane et
la ligne enveloppe de 13 milles de Linosa.

Autour des îles de Pantelleria et Linosa, le tracé de la
frontière entre la Tunisie et l'Italie, suit la ligne enveloppe
de 13 milles.

Art. 2. — Le présent arrêté sera affiché pendant toute
la durée de l'enquête au siège du gouvernorat de Nabeul,

Art. 3. — Conformément aux dispositions de l’arti-
cle 4 du décret du 13 décembre 1948, toutes oppositions
Pourront être formulées par des tiers pendant la durée de
l'enquête.

Celles de ces oppositions qui porteront sur la proprié-
té du permis devront, sous peine de nullité, remplit les
deux conditions suivantes :

a) cles devront être portées devant les tribunaux com-
pétents par exploit d’ajournement signifié au demandeur
pendant la durée de l'enquête.

b) signification, par acte extra-judiciaire du dit exploit
devra être faite au Directeur des Mines et de l'Energie.

Les opposants sont tenus, sous peine de nullité de faire
élection de domicile en Tunisie et de notifier leurs Oppo-
sitions au demandeur par voie extrajudiciaire.

Tunis, le 13 septembre 1973,

Le Ministre de l'Economie Nationale

CuenLi AYARI
Vu:
Le Premier Mirotre

Hent NOUIRA

Arrêté du Ministre de l'Economie Nationale du 12 sep-
tembre 1973, portant institution d'un permis de recher-
che de substances minérales du deuxième groupe, dit
« Permis marin de Hammamet Grands Fonds » au pro-
fit de la Société Shell Tunisienne de Recherches et
d'Exploitation.

Le Ministre de l'Economie Nationale,
Vu le décret du ler janvier 1953 sur les Mines ;

Vu le décret du 13 décembre 1948, instituant des dispositions spéciales
pour faciliter la recherche et l'exploitation des substances minérales du 2ème
groupe, ensemble les textes qui l'ont modifié où complété;

Vu Ja demande déposée le 14 octobre 1971 par la Société Shell Tunisienne
de Recherches et d'Exploitation, ckaprès désignée € SHELL » — agissant
pour le compte du groupe Royal Dutch-Shell — faisant élection de domicile
à Tunis aux 24-26, Place de l'Afrique et enregistrée à la Direction des Minec

“de l'Energie sous ls numéros 198.527 à 201,959 inclus, par laquelle la
soc

susvisée sollicite l'attribution d'un permis de recherche de substances
minérales du 2ème groupe dit « Permis marin de Hammamet Grands Fonds »
Somportant trois mille quatre cent rente trois (3.433) périmètres élémentaires

un seul tenant — soit treize mille sept cent trente deux (13,732 km?) ;

Vu l'avis émis par le comité consultatif des mines lors de sa réunion tenue

le 17 avril 1973 ;

Vu la Convention, le cahier des charges et leurs annexes signés à Tunis
2€ 4 juin 1973 par l'Etat Tunisien, d'une part et la Société € SHELL » d'autre

part :

Va le rapport du Directeur des Mines et de l'Energie ;
Arrête :

Atticle Premier, — Il est accordé, à compter de
la date de publication du présent arrêté au Journal Officiel
de la République Tunisienne, à la société « SHELL » sous
réserve les résultats .de l'enquête prévue par le décret du 13
décembre 1948, un permis de recherche de substances mi-
nérales du 2ème groupe dite « Permis Marin de Hammamet
Grands Fonds », comportant trois mille trois cent vingt un
(3.321) périmètres élémentaires d’un seul tenant, soit 13.284
Km2 et situé entièrement en mer au large de Nabeui.

Il est délimité par le périmètre d’un seul tenant ci-après
décrit :
Description du périmètre :
a) Limites Ouest du permis :

Elles sont délimitées du Sud au Nord, conformément aux

dispositions de l’article 37 du décret du 1er janvier 1953 sur
les Mines, par les numéros repères des sommets figurant dans
le tableau ci-après :
JOURNAL OFFICIEL DE LA REPUBLIQUE TUNISIENNE-14-18-21 Septembre 1973 1425
Numéros | Numéros n Numéros
Sommets des repères Sommets | des repères ommets des repères
ï i
E N E N E N

1 466 700 38 460 770 75. 372 844
2 466 719 39  ! 462 770 | 76 372 856
3 464 av) ac 462 772 | 77 388 856
4 | 464 712 al 464 772 | 78 388 874
5 458 712 42 464 792 ! 79 390 874
€ 458 T4 43 454 792 80 390 876
7 456 T4 44 454 790 8 398 876
8 456 716 45 452 790 8 398 878
9 452 716 48 452 794 83 400 878
10 452 720 47 446 794 84 400 882
il 454 720 | 48 446 804 | 8s 398 882
12 454 722 49 | 440 804 86 398 884
13 456 722 50 | 440 810 87 | 394 884
4 456 724 51 as4 810 88 394 882
15 458 724 52 454 814 89 392 882
16 458 726 53 456 814 90 392 878
17 460 726 54 456 824 91 388 878
18 460 728 ss 454 824 92 388 882
19 462 T8 56 454 826 93 384 882
26 462 730 57 450 826 | 94 384 892
21 464 730 58 450 824 95 396 892
22 464 738 59 446 824 9% 396 894
23 456 738 60 446 826 L 97 402 894
24 456 740 6 442 826 98 402 896
25 460 740 & | 442 824 99 404 896
26 460 742 3 436 824 | 100 404 898
27 46 742 64 436 820 101 406 898
28 462 744 65 430 820 | 102 406 900
29 | 464 744 66 430 842 | 103 408 900
30 464 182 67 434 842 104 408 902
31 454 752 63 434 852 105 412 902
32 454 764 | 69 422 852 106 412 906
33 | 456 764 70 422 850 107 414 906
4 456 766 TH | 418 850 108 4l4 908
35 458 766 7m 418 840 109 416 908
36 458 768 73 396 840 110 416 910
37 460 768 74 396 844 NL | 420 910
LE 420 912

b) Limite Sud du permis :

Elle est représentée par la ligne de latitude correspon-
dant au sommet repère numéro 1 défini au paragraphe .a)
ci-dessus,

Cette ligne est limitée :

— à l'Ouest par le sommet repère numéro 1
-— à l'Est par son intersection avec la ligne enveloppe de
13 milles de Linosa, telle qu'elle résulte de l'Accord

fontalier conclu entre la Tunisie et l'Italie le 20 août.
1971.

c) Limite Nord du permis :

Elle est représentée par la ligne de latitude correspon-
dant au sommet repère numéro 112 défini au paragraphe
a) ci-dessus.

Cette ligne est limitée :
—. à l'Ouest par le sommet repère numéro 112

— à l'Est par son intersection avec la ligne médiane, teile

qu'elle résulte de l'Accord frontalier entre la Tunisie
et l'Italie visé ci-dessus.

d}) Limite Est du permis :

Entre les limites Nord et Sud du permis, telles que dé-
finies aux paragraphes b) et c) ci-dessus, la limite Est du
dit permis, suit le tracé de la frontière entre la Tunisie et
l'Halie qui résulte de l'Accord du 20 août 1971,

La partie du tracé de la frontière intéressant le permis
est aux termes de cet Accord, définie comme suit :
1426 JOURNAL OFFICIEL DE LA REPUBLIQUE TUNISIENNE-14-18-21 Septembre 1973

= —_—_— ——_——_——_————U——
Points Latitude | Longitude
Î
9 38°03"5 100527
10 37°474 11103
11 37412 i 11°19°0
2 370245 . 11420
13 37°22°4 119455
14 37°20°6 11°48°2
15 37°142 11527
16 37°08"4 11°568
17 37078 12°00°9
18 Première intersection entre la ligne médiane
et la ligne enveloppe de 13 milles de Pantelle-
ria (point auxiliaire}
1è A 36555 12°06°5
19 Deuxième intersection entre la ligne médiane
et la ligne enveloppe de 13 milles de Pantel-
leria,
20 36°350 i 12°212
21 36°23°0 | 12°29°4
22 36°21°7 î 12°30°2
23 36152 Î 12°32°4
24 36°08°7 ! 12038°1
25 Première intersection entre la ligne médiane
et la ligne enveloppe de 13 milles de Linosa.

Autour des îles de Pantelleria et Linosa, le tracé de la
frontière entre la Tunisie et l'Italie, suit la ligne“enveloppe
de 13 milles.

Ari. 2. — Les droits et obligations afférents au pré-
sent permis de recherche seront régis par les dispositions du
décret du ler janvier 1953 sur les mines auxquelles s'ajou-
teront celles du décret du 13 décembre 1948, ainsi que par
celles de Ta Convention et du cahier des charges susvisés.

Tunis, le 13 septembre 1973

Le Ministre de l'Economie Nationate

CHEDI1 AYARI
Vu:
Le Premier Ministre
Heni NOUIRA

Arrêté du Ministre de FEconomie Nationale du 13 septembre
1973, portant mise à l'enquête publique d’une demande
d'admission au bénéfice des dispositions du décret du 13
décembre 1948 relatif à la recherche et Pexploitation des
Substances minérales du deuxième groupe.

Le Ministre de l'Economie Nationa!e:

Vu le décret du ler janvier 1953 sur les mines:

Vu le décret du 13 décembre 1948, instituunt des dispositions spéciales pour
faciliter la recherche et l'exploitation des substances minérales du 3ème groupe
ensemble les textes qui l'ont modifié ou complété et notamment son article 4:

Vu la Convention, le cahier des charges et leurs annexes, signés le 28 juillet
1971 par l'Etat Tunisien d'une part ct les Sociétés Buts Ressources Tunisie
id, chaprès désignée « BUTTES » et la Sucicte Huliana Résine S.B.A.,
ci-après désignée « SIR » d'aute part:

Vu l'arrêté MNo 50 du 10 janvier 1972, portant iostitution du permis de
recherche de substances minérales du 2ème groupe, dit « Permis Cap Bon
Golfe de Hammamet » au profit des Sociétés précitées:

Vu la loi Ne 72-23 du 27 avril 1972, portant approbation de ja Convention,
du cabier des charges et de leurs annexes susvisée;

Vu la lettre du 3 août 1972, enregistrée le 11 août 1972 à la Direction des
Mines et de l'Encrgie sous le No 1377 au volume 1 du regltre de transerip.

tions d'actes par laquelle la Societa Italiana Resine «SIR», se référant à l'article
8 do la Convention susvisée, a notifié à l'Elat Tunisien le transfert de ses
droits et obligations relatifs au permis précité, au profit de <a filiale
à plus de 70%, la Société SIR Esplorazioni Mediterranee S.P.A., ci-après
désignée € SIR MED »;

Vu la demande d'extension du «Permis Cap-Bon Golfe de Hummamers déposée
par «BUTTES» et «SIR MED» le 25 décembre 1972 et enregistrée à la Direction
des Mines & do l'Energie sous les numéros 214.573 à 214.824 inclus, portant
sue 252 périmètres élémentaires, soit 1008km? ct tendant à porter de 1285 à 1537
lu nombre total des périmètres élémentaires du « Permis Cap Bon - Golfe de
Hammamet », soit une superficie de 6148km2;

Vu l'avis favorable exprimé par le Comité Consultatif des Mines lors de sa
réunion tenue Le 17 avril 1973;

Vu l'Avenant à la Convention susvisée, signé le 18 avril 1973 entre l'Etat
Tunisien, d'un part et les Sociétés « BUTTES » et « SIR MED », d’auire part:

Vu le rappéñt du Directeur des Mines et de l'Energie;

Arrête :

Article Premier. — Jl est ordonné la mise à l'enquête pu-
blique pendant la durée d’un mois à compter de la date
de publication du présent arrêté au Journal Officiel de la
République Tunisienne, d'une demande déposée par les sociétés
<BUTTES» et «SIR MED» faisant élection de domicile à Tu-
nis au 9 Avenue de Mutuelleville, visant à obtenir le bénéfice
des dispositions spéciales prévues par le décret du 13 décem-
bre 1948 pour faciliter la recherche et l'exploitation des subs-
tances minérales du deuxième groupe et portant sur une
extension de 252 périmètres élémentaires du « Permis Cap
Bon - Golfe de Hammamet ».

Le permis ainsi étendu, comportera 1537 périmètres élé-
mentaires d’un seul tenant, soit une superficie de 6.148 Km2

IL est défini par les numéros des repères des sommets indi-
qués dans le tableau ci-après (extraits du tableau général de
repérage annexé au décrét du ler janvier 1953 sur les Mines}

Sommets | N° de Repère

Sommets | N° de Repère
_ EE a

ï |
1 438.700 | 36 434.760
2 438.704 37 436.760
3 44704 | 38 436.762
4 434.712 39 444.762
5 432712 | 40 444.768
6 432.716 4 436.768
7 430.716 42 436.770
8 430.720 4 428.770
9 428.720 44 428.768
10 428.724 45 426.768
il | 424,724 4 | 426.766
12 424,726 47 424.766
13 416.726 48 424764
14 416.728 49 422.764
15 414728 | 50 422.762
16 | 414730 | sl 416.762
17 412.730 52 416.760
18 412.734 53 410.760
19 404.734 54 | 410.762
20 404.740 55 406 762
CES 420.740 56 406.760
22 420.744 57 404,760
23 422.74 | CS. 404.756
24 422.746 59 402.756
25 424,746 60 402,750
26 424.748 61 394.750
27 426.748 62 394.748
28 426.750 83 390.748
29 428.750 64 390.734
30 428.754 65 384.734
3 430.754 66 384.726

Ï 430.756 67 372.726
3 432.756 68 372.734
34 432.758 6 360.734
35 434.758 7 360.744

